Case 18-25518        Doc 27     Filed 02/15/19     Entered 02/15/19 09:42:23          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-25518
         Pamela D Carter

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/11/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 12/14/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 5.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $5,080.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-25518      Doc 27        Filed 02/15/19    Entered 02/15/19 09:42:23              Desc         Page 2
                                                  of 3



 Receipts:

        Total paid by or on behalf of the debtor                    $0.00
        Less amount refunded to debtor                              $0.00

 NET RECEIPTS:                                                                                         $0.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $0.00
     Court Costs                                                          $0.00
     Trustee Expenses & Compensation                                      $0.00
     Other                                                                $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                     $0.00

 Attorney fees paid and disclosed by debtor:                   $0.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim        Claim         Principal       Int.
 Name                               Class    Scheduled      Asserted     Allowed          Paid          Paid
 CAPITAL ONE                     Unsecured         760.00           NA             NA           0.00        0.00
 CB/AVENUE                       Unsecured         296.00           NA             NA           0.00        0.00
 CB/CARSONS                      Unsecured      1,540.00            NA             NA           0.00        0.00
 CITIBANK NA                     Unsecured         330.00           NA             NA           0.00        0.00
 COMENITY BANK                   Unsecured         815.00           NA             NA           0.00        0.00
 DUPAGE MEDICAL GROUP            Unsecured         110.00           NA             NA           0.00        0.00
 DUPAGE MEDICAL GROUP            Unsecured          75.00           NA             NA           0.00        0.00
 DUPAGE MEDICAL GROUP            Unsecured           5.00           NA             NA           0.00        0.00
 EDWARD HEALTH VENTURES          Unsecured          50.00           NA             NA           0.00        0.00
 EDWARD HEALTH VENTURES          Unsecured           2.00           NA             NA           0.00        0.00
 KOHLS/CAPITAL ONE               Unsecured         975.00           NA             NA           0.00        0.00
 LINDEN OAKS HOSPITAL            Unsecured         209.00           NA             NA           0.00        0.00
 MLGW COLL                       Unsecured         132.00           NA             NA           0.00        0.00
 SYNCB/JC PENNEY DC              Unsecured         781.00           NA             NA           0.00        0.00
 SYNCHRONY BANK                  Unsecured         492.00           NA             NA           0.00        0.00
 SYNCHRONY BANK                  Unsecured         437.00           NA             NA           0.00        0.00
 TARGET NB/CCS GRAY OPS CENTER   Unsecured         578.00           NA             NA           0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-25518        Doc 27      Filed 02/15/19     Entered 02/15/19 09:42:23              Desc    Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00            $0.00
       Mortgage Arrearage                                      $0.00               $0.00            $0.00
       Debt Secured by Vehicle                                 $0.00               $0.00            $0.00
       All Other Secured                                       $0.00               $0.00            $0.00
 TOTAL SECURED:                                                $0.00               $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                                   $0.00               $0.00            $0.00


 Disbursements:

         Expenses of Administration                                  $0.00
         Disbursements to Creditors                                  $0.00

 TOTAL DISBURSEMENTS :                                                                            $0.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/15/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
